                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         RICARDO MARTINEZ,
                                  11                                                      Case No. 18-00598 EJD (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     J. LEWIS, et al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983 against prison officials at Salinas Valley State Prison
                                  20   (“SVSP”). Plaintiff has filed a response to the last Court order, directing him to file notice
                                  21   of intent with respect to improperly joined claims. (Docket No. 24.)
                                  22

                                  23                                               DISCUSSION
                                  24          Plaintiff’s original complaint presented six separate claims against several
                                  25   Defendants, some of whom were named under more than one claim. (Docket No. 1;
                                  26   Docket No. 16 at 2.) In a lengthy initial screening order, the Court dismissed the original
                                  27   complaint with leave to amend for Plaintiff to attempt to state sufficient facts to support a
                                  28   cognizable § 1983 claim. (Docket No. 16.) Plaintiff filed an amended complaint
                                   1   presenting three claims based on three separate incidents. (Docket No. 18.) The Court
                                   2   dismissed the first claim, Claim I, for failure to state a claim under the Eighth Amendment
                                   3   based on a fainting incident that took place on September 18, 2016. (Docket No. 21 at 5-
                                   4   6.) The dismissal was without leave to amend because Plaintiff was already afforded one
                                   5   opportunity to amend and the Court found no good cause to grant him another opportunity
                                   6   where the deficiencies from the original complaint remained the same. (Id.)
                                   7          The Court found Claims II and III were improperly joined to the action and must be
                                   8   filed in separate actions. (Docket No. 21 at 6-7.) The Court noted that Plaintiff had
                                   9   already been advised in the Court’s initial review order that he raised multiple, unrelated
                                  10   claims against multiple parties who were not all involved in the same transaction or
                                  11   occurrent. (Id. at 7.) Plaintiff made the same mistake in the amended complaint as Claims
                                  12   II and III were each based on separate incidents that involved different groups of
Northern District of California
 United States District Court




                                  13   Defendants, and therefore, were improperly joined in this action. (Id.) Rather than
                                  14   dismissing the improperly joined claims, the Court contemplated severing them and
                                  15   opening them in separate actions. (Id.) Accordingly, Plaintiff was directed to file notice as
                                  16   to if and how he wished to proceed with the unrelated claims before imposing unwanted
                                  17   filing fees on him. (Id.)
                                  18          Plaintiff filed a response. (Docket No. 24.) In a single page document titled
                                  19   “Objection Notice to the Court,” Plaintiff states that he “wishes to pursue just the first
                                  20   claim involving the September 18, 2016, incident and not pursue claims II and III of the
                                  21   amended complaint” because of his “poor capability to pursue claims II and III.” (Id.)
                                  22   However, as the Court explained above, that claim involving the September 18, 2016
                                  23   incident has been dismissed without leave to amend, such that Plaintiff may not pursue it
                                  24   any further in this Court. See supra at 1. Since Plaintiff has made clear that he does not
                                  25   wish to pursue Claims II and III, the Court will dismiss the claims based on improper
                                  26   joinder. There being no further relief being available to Plaintiff in this action, it must be
                                  27   dismissed.
                                  28                                                  2
                                   1                                         CONCLUSION
                                   2            For the reasons stated above, this action is DISMISSED. Claim I is dismissed with
                                   3   prejudice for failure to state a claim for relief. (Docket No. 21.) Claims II and III are
                                   4   dismissed without prejudice based on improper joinder. (Id.)
                                   5            IT IS SO ORDERED.
                                   6   Dated: _____________________
                                                11/8/2019                                ________________________
                                                                                         EDWARD J. DAVILA
                                   7
                                                                                         United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\EJD\CR.18\00598Martinez_dism

                                  26

                                  27

                                  28                                                 3
